Citation Nr: 0821778	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for nonservice-
connected (NSC) pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted entitlement to payment of NSC pension benefits, 
effective the date of the veteran's release from 
incarceration.



FINDINGS OF FACT

1.  The veteran was imprisoned based upon a felony conviction 
from 2002 to January 17, 2006.

2.  In a May 2005 rating decision, the RO granted entitlement 
to NSC pension benefits, effective January 31, 2005.

3.  In an April 2006 notification, the veteran was informed 
that regular payment for NSC benefits would begin following 
his release from incarceration.  In a March 2007 letter, the 
RO informed that payment was started effective January 17, 
2006, the date of the veteran's release from prison, though 
the original effective date for NSC was January 31, 2005.  


CONCLUSION OF LAW

The criteria for an earlier effective date for NSC pension 
benefits have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
2007); 38 C.F.R. §§ 3.3, 3.342, 3.400, 3.666, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, VA has no duty to notify or 
assist the appellant with respect to this claim. See Mason v. 
Principi, 16 Vet. App. 129 (2002).

VA pension benefits are provided for a veteran with honorable 
active military service of 90 days or more during a period of 
war (or discharge or release from service during a period of 
war for a service-connected disability) who is permanently 
and totally disabled from a NSC disability not the result of 
the veteran's willful misconduct and who meets certain annual 
income limitation requirements. 38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3(a)(3).

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor. 38 U.S.C.A. § 5110(a).  This effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The veteran filed his initial application for NSC pension 
benefits in 2005.  By a May 2005 decision, the RO granted 
entitlement to NSC pension benefits, effective January 31, 
2005.  The veteran was informed of this by a June 2005 
notification letter.  In response, the veteran informed the 
RO of his incarceration.  Subsequently, in February 2006, the 
veteran provided a copy of his Certificate of Parole from the 
Texas Department of Criminal Justice, Pardons and Parole 
Division, effective January 17, 2006.  In an April 2006 
letter, the RO notified the veteran that the payment of his 
NSC pension benefits would begin effective February 1, 2006.  
The veteran then appealed this determination; his notice of 
disagreement was received in June 2006.    

In a March 2007 letter, the RO explained further about the 
payment of the NSC benefits.  It was recognized that the 
veteran's application was received in January 2005.  Further, 
it was explained that the May 2005 rating decision granted 
NSC benefits from January 31, 2005.  However, payments could 
not begin because the veteran was then incarcerated.  It was 
also explained how the first check that was issued in March 
2006 covered the period from January 17, 2006, to February 
28, 2006.  On March 31, 2006, the first regular monthly 
payment was issued for the month of March 2006.    

Initially, the Board observes that  38 C.F.R. § 3.666 
prohibits payments of VA pension to a veteran who is 
imprisoned in a Federal, State, or local penal institution as 
the result of a conviction of a felony or misdemeanor.  
Pension is resumed as of the day of release if notice is 
received within 1 year following release.  

The veteran contends that the effective date of his NSC 
pension benefits should be based on the general principles 
regarding effective dates, and he specifically requests the 
date of his initial application.  As noted, the effective 
date for his NSC was January 31, 2005, the date of his 
initial application and this was granted by unappealed May 
2005 rating decision.  By the aforementioned 38 C.F.R. § 
3.666, it is mandated, however, that pension benefits are not 
payable to veterans imprisoned after conviction of a felony;  
thus, an effective date for payment that is during an 
incarceration period of this type is prohibited.  The Board 
is bound to apply such regulation.  38 C.F.R. § 19.5 (2007).   
As such and by law, there is no provision for an earlier 
effective date.  Therefore, the claim must be denied.


ORDER


An earlier effective date for NSC pension benefits is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


